Citation Nr: 0721268	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  06-21 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for low back disability.

2.  Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from September 1972 to 
October 1975 and from October 1980 to December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's 
application to reopen a claim of service connection for low 
back disability and his claim of service connection for 
cervical spine disability.

In a rating action issued as part of the May 2006 Statement 
of the Case (SOC), the RO reopened the veteran's low back 
claim and confirmed and continued the denial of service 
connection on the merits.  The Board, however, must initially 
determine whether the veteran has presented new and material 
evidence sufficient to reopen his claim of service connection 
because it relates to the Board's jurisdiction to adjudicate 
the merits of the previously denied claim.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As such, the 
Board has identified the issue as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a June 2007 statement, the veteran requested the 
opportunity to testify at a hearing held before a traveling 
Veterans Law Judge at the local VA office.  This request 
should be accommodated.  

Accordingly, the case is REMANDED for the following action:



The veteran should be scheduled for a 
hearing before a Veterans Law Judge at the 
VA regional office.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


